                 Case 3:20-cv-02321-LB Document 1 Filed 04/06/20 Page 1 of 8




 1   Matthew P. Minser, Esq. (SBN 269344)
     Eric K. Iwasaki, Esq. (SBN 256664)
 2   SALTZMAN & JOHNSON LAW CORPORATION
     1141 Harbor Parkway, Suite 100
 3
     Alameda, CA 94502
 4   Telephone: (510) 906-4710
     Email: mminser@sjlawcorp.com
 5   Email: eiwasaki@sjlawcorp.com
 6   Attorneys for Plaintiffs, Operating Engineers’
     Health And Welfare Trust Fund for Northern California, et al.
 7

 8
                                    UNITED STATES DISTRICT COURT
 9
                             FOR THE NORTHERN DISTRICT OF CALIFORNIA
10

11   OPERATING ENGINEERS’ HEALTH AND                         Case No.
     WELFARE TRUST FUND FOR NORTHERN
12   CALIFORNIA; DAN REDING and JAMES E.                     COMPLAINT
13   MURRAY, Trustees;

14   PENSION TRUST FUND FOR OPERATING
     ENGINEERS; DAN REDING and JAMES E.
15   MURRAY, Trustees;
16   PENSIONED OPERATING ENGINEERS’
17   HEALTH AND WELFARE TRUST FUND; DAN
     REDING and JAMES E. MURRAY, Trustees;
18
     OPERATING ENGINEERS AND PARTICIPATING
19   EMPLOYERS PRE-APPRENTICE, APPRENTICE
     AND JOURNEYMEN AFFIRMATIVE ACTION
20
     TRAINING FUND; DAN REDING and JAMES E.
21   MURRAY, Trustees;

22   OPERATING ENGINEERS LOCAL UNION NO. 3
     VACATION, HOLIDAY AND SICK PAY TRUST
23   FUND; DAN REDING and JAMES E. MURRAY
24
     OPERATING ENGINEERS LOCAL 3 HEAVY
25   AND HIGHWAY TRUST FUND,

26                 Plaintiffs,

27          v.
28   RMT LANDSCAPE CONTRACTORS, INC., a
                                                        1
     COMPLAINT
     Case No.
                                                                     P:\CLIENTS\OE3CL\RMT Landscape 3\Pleadings\RMT Complaint 040620.docx
                 Case 3:20-cv-02321-LB Document 1 Filed 04/06/20 Page 2 of 8




 1   California Corporation; and RICK L. DEHERRERA,
     an individual,
 2
                    Defendants.
 3

 4

 5                                                     Parties

 6          1.      The Operating Engineers’ Health and Welfare Trust Fund for Northern California
 7   (“Health Fund”); Pension Trust Fund for Operating Engineers (which includes the Pension Plan for the
 8   Pension Trust Fund for Operating Engineers, and the Operating Engineers Annuity Plan) (“Pension
 9   Fund”); Pensioned Operating Engineers’ Health and Welfare Trust Fund (“Pensioned Health Fund”);
10   Operating Engineers and Participating Employers Pre-apprentice, Apprentice and Journeymen
11   Affirmative Action Training Fund (“Affirmative Action Training Fund”); and the Operating Engineers
12   Local Union No. 3 Vacation, Holiday and Sick Pay Trust Fund (“Vacation Fund”) are employee benefit
13   plans as defined in the Employee Retirement Income Security Act of 1974 (“ERISA”) § 3(3), 29 U.S.C.
14   § 1002(3), and are multi-employer plans as defined by ERISA § 3(37)(A), 29 U.S.C. § 1002(37)(A).
15   Dan Reding and James E. Murray are Co-Chairmen of the Joint Boards of Trustees of the Health Fund,
16   Pension Fund, Pensioned Health Fund, Affirmative Action Training Fund, and Vacation Fund, and have
17   authority to act on behalf of all Trustees of those Funds. The Funds and their fiduciaries are together
18   referred to herein as “ERISA Plaintiffs” or “Plaintiffs.”
19          2.      The Operating Engineers Local 3 Heavy and Highway Trust is a Trust established under
20   the Labor Management Relations Act (“LMRA”), 302(c)(9), 29 U.S.C. § 186(c)(9).
21          3.      RMT Landscape Contractors, Inc., a California corporation, and Rick L. DeHerrera, an
22   individual are employers by virtue of ERISA § 3(5), 29 U.S.C. § 1002(5), and NLRA § 2(2), 29 U.S.C.
23   § 152(2), 29 U.S.C. § 152(2).
24                                                   Jurisdiction
25          4.      Jurisdiction exists in this Court over the claims asserted by ERISA Plaintiffs by virtue of
26   ERISA § 502, 29 U.S.C. § 1132, in that ERISA Plaintiffs seek to enforce the provisions of ERISA and
27   the terms of their plans, seek to enjoin the acts and practices which violate ERISA, seek equitable relief
28
                                                          2
     COMPLAINT
     Case No.
                                                                     P:\CLIENTS\OE3CL\RMT Landscape 3\Pleadings\RMT Complaint 040620.docx
                   Case 3:20-cv-02321-LB Document 1 Filed 04/06/20 Page 3 of 8




 1   to redress such violations, and seek all other appropriate relief under ERISA.

 2            5.     Jurisdiction exists in this Court over all the claims by virtue of Labor Management

 3   Relations Act (“LMRA”) § 301, 29 U.S.C. § 185, in that ERISA Plaintiffs seek to enforce the terms and

 4   conditions of a valid collective bargaining agreement between Defendants and the Union.

 5            6.     To the extent jurisdiction over any claim does not exist under ERISA or the LMRA,

 6   supplemental jurisdiction exists in this Court over such claims by virtue of 29 U.S.C. § 1367 in that they

 7   arise out of a common nucleus of operative facts that form the basis of the federal claims asserted

 8   herein, each of which has a substantial ground in federal jurisdiction.

 9                                                        Venue

10            7.     Venue is conferred upon this Court by ERISA § 502, 29 U.S.C. § 1132. Where an action

11   is brought under ERISA § 502 in a district court of the United States, it may be brought at Plaintiffs’

12   discretion, in the district where the plan is administered, where the breach took place, or where a

13   defendant resides or may be found, and process may be served in any other district where a defendant

14   resides or may be found. ERISA Plaintiffs’ Trust Funds are administered in this district at their principal

15   place of business in Alameda, California. Thus, jurisdiction and venue are properly grounded with this

16   Court.

17            8.     Venue exists in this Court with respect to the claims under LMRA § 301(a), 29 U.S.C. §

18   185, as this Court has jurisdiction over the parties, as the Operating Engineers Local Union No. 3 of the
19   International Union of Operating Engineers, AFL-CIO (“Union”) maintains its principal place of

20   business in this district, its duly authorized officers or agents are engaged in representing employee

21   members in this district, and the claims arise in this district.

22                                              Intradistrict Assignment

23            9.     The basis for assignment of this action to this Court’s Oakland Division is that all of the

24   events and omissions giving rise to Plaintiffs’ claims occurred in the County of Alameda, where ERISA

25   Plaintiffs’ Funds and the Bargained Entities are administered, and where Defendants therefore failed to

26   fulfill their statutory and contractual obligations to Plaintiffs.

27            //
28
                                                             3
     COMPLAINT
     Case No.
                                                                          P:\CLIENTS\OE3CL\RMT Landscape 3\Pleadings\RMT Complaint 040620.docx
                  Case 3:20-cv-02321-LB Document 1 Filed 04/06/20 Page 4 of 8




 1                                          Bargaining Agreements

 2          10.     Defendants entered into the Independent Northern California Construction Agreement

 3   (“Independent Agreement”) with the Union, which incorporates the Master Agreement (“Master

 4   Agreement”) between the Union and the Associated General Contractors of California, Inc. Under the

 5   Independent Agreement, Rick L. DeHerrera personally guaranteed all amounts claimed herein.

 6   Defendants by and through their representative, the Landscape Contractors Council of Northern

 7   California (“LCC”) also entered into the Master Agreement for Northern California (“Master Landscape

 8   Agreement”) between the LCC and the Union. The Independent Agreement, Master Agreement, and

 9   Master Landscape Agreement are collectively referred to hereinafter as the “Bargaining Agreements.”

10   The Bargaining Agreements, which incorporate the terms of the Trust Agreements establishing the Trust

11   Funds (“Trust Agreements”), require Defendants to provide employer contributions to Plaintiffs’ Trust

12   Funds, to the Union for union dues, and to the other plans more fully described in the Bargaining

13   Agreements. ERISA Plaintiffs are third-party beneficiaries of the Bargaining Agreements.

14          11.     Under the terms of the Bargaining Agreements, and Trust Agreements incorporated

15   therein, Defendants are required to pay certain contributions to the Operating Engineers’ Vacation,

16   Holiday & Sick Pay Trust Fund, Contract Administration Fund; Job Placement Center and Market Area

17   Committee Administration Market Preservation Fund; Construction Industry Force Account Operating

18   Engineers Industry Stabilization Trust Fund; Heavy & Highway Trust Fund, and Business Development

19   Trust Fund (including the California Alliance for Jobs) (together referred to herein as “Bargained

20   Entities”) and dues to the Union. Plaintiffs’ Boards of Trustees have been authorized to collect and

21   distribute monies due to the Bargained Entities as well as dues due to the Union under the Bargaining

22   Agreements and Trust Agreements.

23          12.     Under the Bargaining Agreements and Trust Agreements, which are incorporated into the

24   Bargaining Agreements and made binding on Defendants, Defendants are required to regularly pay to

25   ERISA Plaintiffs, the Bargained Entities, and the Union, certain sums of money, the amounts of which

26   are determined by the hours worked by Defendants’ employees. Contributions are due on the fifteenth

27   (15th) day of the month following the month in which hours were worked, and are considered
28
                                                       4
     COMPLAINT
     Case No.
                                                                   P:\CLIENTS\OE3CL\RMT Landscape 3\Pleadings\RMT Complaint 040620.docx
                  Case 3:20-cv-02321-LB Document 1 Filed 04/06/20 Page 5 of 8




 1   delinquent if not received by the twenty-fifth (25th) day of that month. Defendants are also required,

 2   pursuant to the Bargaining and Trust Agreements, to pay liquidated damages in the amount of ten

 3   percent (10%) for each delinquent contribution, but in the amount of twenty percent (20%) for each

 4   delinquent contribution which is the subject of litigation. Moreover, the Bargaining and Trust

 5   Agreements provide that interest accrues on delinquent contributions at the rates reasonably set by the

 6   Trustees from the date they become delinquent, which is the twenty-sixth (26th) day of the month in

 7   which payment was due, until paid in full.

 8          13.     The Bargaining and Trust Agreements further require Defendants to maintain time

 9   records or time cards, and to permit an authorized Trust Fund representative to examine such records of

10   Defendants as are necessary to determine whether Defendants have made full payment of all sums owed

11   to ERISA Plaintiffs. Should an audit of Defendants’ records reveal Defendants has failed to provide full

12   and prompt payment of all sums due to Plaintiffs, Defendants must reimburse Plaintiffs for the amounts

13   due, including audit fees, in addition to any other obligations pursuant to the Bargaining and Trust

14   Agreements.

15                                                Factual Allegations

16          14.     Defendants have failed and refused to report and pay contributions for hours worked by

17   their employees during the months of January and February 2020. Liquidated damages and interest have

18   been incurred and are owed to Plaintiffs for the unpaid contributions for that period.
19          15.     Defendants have also failed and refused to pay contributions for hours worked by their

20   employees during the month of November 2019. Liquidated damages and interest are owed to Plaintiffs

21   on the unpaid contributions for this month.

22          16.     Defendants have also failed to pay liquidated damages and interest for late-paid

23   contributions for hours worked by their employees during the months of December 2016, March 2017

24   through November 2019.

25          17.     Plaintiffs are also entitled to recover any and all other contributions, and all liquidated

26   damages and interest on delinquent contributions not specified above, found due on timecards, audit, or

27   otherwise, including estimated contributions for any months Defendants fail to report to Plaintiffs,
28
                                                          5
     COMPLAINT
     Case No.
                                                                        P:\CLIENTS\OE3CL\RMT Landscape 3\Pleadings\RMT Complaint 040620.docx
                  Case 3:20-cv-02321-LB Document 1 Filed 04/06/20 Page 6 of 8




 1   through the time of Judgment. Plaintiffs reserve the right to conduct an audit to determine whether there

 2   are any additional amounts due from Defendants.

 3                                     FIRST CAUSE OF ACTION
                   For Payment of Delinquent Contributions, Interest, Liquidated Damages,
 4                             Attorneys’ Fees and Costs Against Defendants
 5          18.     Plaintiffs re-allege and incorporate by reference paragraphs 1 through 17, above.
 6          19.     Defendants have a contractual duty to timely pay the required contributions to Plaintiffs
 7   and the Bargained Entities, and to timely pay dues to the Union, pursuant to the Bargaining Agreements
 8   and Trust Agreements. Defendants also have a contractual duty under the Bargaining Agreements, and
 9   Trust Agreements incorporated therein to permit an audit of their records to determine whether they are
10   making full and prompt payment of all sums required to be paid by it to Plaintiffs, and to pay Plaintiffs
11   all amounts found due as a result of an audit, including audit fees.
12          20.     In addition, Defendants have a statutory duty to timely make the required payments to
13   Plaintiffs under ERISA § 515, 29 U.S.C. § 1145, and LMRA § 301(a).
14          21.     By failing to make the required payments to Plaintiffs, Defendants breached the
15   Bargaining Agreements and Trust Agreements and are in violation of ERISA § 515, 29 U.S.C. § 1145,
16   and LMRA § 301(a).
17          22.     Defendants’ failure and refusal to pay the required contributions, plus liquidated damages
18   and interest thereon and on late-paid contributions, was at all times, and still is, willful. Defendants
19   continue to breach the Bargaining Agreements, and incorporated Trust Agreements by failing to pay all
20   amounts owed as alleged. Said refusal is unjustified and done with knowledge and intent.
21          23.     ERISA Plaintiffs are without an adequate remedy at law and will suffer continuing and
22   irreparable injury, loss and damage unless Defendants are ordered specifically to perform all obligations
23   required on Defendants’ parts to be performed under ERISA, 29 U.S.C. §§ 1101-1381, the LMRA, 29
24   U.S.C. §§ 141-197, and the Bargaining Agreements and Trust Agreements, and are restrained from
25   continuing to refuse to perform as required thereunder.
26          24.     This Court is authorized to issue injunctive relief based on the traditional standard. As set
27   forth above, ERISA Plaintiffs have a strong likelihood of success on the merits. There is the possibility
28
                                                          6
     COMPLAINT
     Case No.
                                                                       P:\CLIENTS\OE3CL\RMT Landscape 3\Pleadings\RMT Complaint 040620.docx
                   Case 3:20-cv-02321-LB Document 1 Filed 04/06/20 Page 7 of 8




 1   that ERISA Plaintiffs’ Trust Funds and their participants will suffer irreparable injuries. The balance of

 2   hardships and advancement of public interest favor ERISA Plaintiffs.

 3           25.       This Complaint does not in any manner relate to statutory withdrawal liability that may or

 4   may not be assessed against Defendants. ERISA Plaintiffs expressly reserve the right to pursue any such

 5   withdrawal liability claims against Defendants as provided by ERISA Plaintiffs’ Plan Documents, Trust

 6   Agreements, and the law.

 7                                                        Prayer

 8           WHEREFORE, Plaintiffs pray as follows:

 9           1.        For a judgment against Defendants as follows:

10                     (a)    Any unpaid contributions, due at time of Judgment, including those specified

11   above as well as any other contributions determined as due by audit, timecards, or otherwise, including

12   estimated contributions for any months Defendants fail to report to Plaintiffs, pursuant to ERISA §

13   502(g)(2)(A), 29 U.S.C. § 1132(g)(2)(A);

14                            i.       To ERISA Plaintiffs and the Bargained Entities, in accordance with

15   ERISA § 502(g)(2)(A), 29 U.S.C. § 1132(g)(2)(A) and the Bargaining Agreements;

16                            ii.      To the Union in accordance with the Bargaining Agreements.

17                     (b)    Liquidated damages on all late-paid and unpaid contributions in an amount

18   provided for under the Bargaining and Trust Agreements, and with respect to ERISA Plaintiffs, ERISA

19   § 502(g)(2)(c), 29 U.S.C. § 1132(g)(2)(c).

20                     (c)    Interest on all late-paid and unpaid contributions at the rates set in accordance

21   with the Bargaining Agreements, the Trust Agreements, and ERISA § 502(g)(2)(B), 29 U.S.C. §

22   1132(g)(2)(B).

23           2.        Plaintiffs’ reasonable attorneys’ fees and costs of this action, including any audit fees, in

24   accordance with ERISA § 502(g)(2)(D) and (E), 29 U.S.C. § 1132(g)(2)(D) and (E); and in accordance

25   with the Bargaining Agreements for all Bargained Entities; and with LMRA § 301, 29 U.S.C. § 185, for

26   all Plaintiffs.

27           3.        For an order,
28
                                                             7
     COMPLAINT
     Case No.
                                                                         P:\CLIENTS\OE3CL\RMT Landscape 3\Pleadings\RMT Complaint 040620.docx
                 Case 3:20-cv-02321-LB Document 1 Filed 04/06/20 Page 8 of 8




 1                 (a)    requiring that Defendants comply with their obligations to Plaintiffs under the

 2   terms of the Bargaining Agreements and the Trust Agreements;

 3                 (b)    enjoining Defendants from violating the terms of those documents and of ERISA;

 4   and

 5                 (c)    enjoining Defendants from disposing of any assets until said terms have been

 6   complied with, and from continuation or operation of Defendants’ business until said terms have been

 7   complied with.

 8          4.     That the Court retain jurisdiction of this case pending compliance with its orders.

 9          5.     For such other and further relief as the Court may deem just and proper.

10

11   DATED: April 6, 2020                              SALTZMAN & JOHNSON LAW
                                                       CORPORATION
12

13
                                                 By:
14                                                     /S/ Eric K. Iwasaki
                                                       Eric K. Iwasaki
15                                                     Attorneys for Operating Engineers’ Health And
                                                       Welfare Trust Fund for Northern California, et al.
16

17

18
19

20

21

22

23

24

25

26

27
28
                                                        8
     COMPLAINT
     Case No.
                                                                     P:\CLIENTS\OE3CL\RMT Landscape 3\Pleadings\RMT Complaint 040620.docx
